Spencer, Ch. J.
delivered the opinion of the Court, The counsel for the plaintiff in error supposes, that the injury committed by his client was involuntary, and that done by the crowd was voluntary, and that, therefore, there was *382no union of intent; and that, upon the same principle which would render Guille answerable for the acts of the crowd, in treading down and destroying the vegetables and flowers of S., he would be responsible for a battery, or a murder committed on the owner of the premises.
The intent with which an act is done, is by no means the test ofthe liability of a party to an action of trespass. If the act cause the immediate injury, whether it was intentional, or unintentional, trespass is the proper action to redress the wrong. It was so decided, upon a review of all the cases, in Percival v. Hickey. (18 Johns. Rep. 257.) Where an immediate act is done by the co-operation, or the joint act of several persons, they are all trespassers, and may be sued jointly or severally; and any one of them is liable for the injury done by all. To render one man liable in trespass for the acts of others, it must appear, either that they acted in concert, or that the act of the individual sought to be charged, ordinarily and naturally, produced the acts of the others. The case of Scott v. Shepard, (2 Black. Rep. 892.) is a strong instance of the responsibility of an individual who was the first, though not the immediate, agent in producing an injury, f Shepard threw g lighted squib, composed of gunpowder, into a market house, where a large concourse of people were assembled; it fell on the standing of Y"., and to prevent injury, it was thrown off his standing, across the market, when it fell on another standing ; from thence, to save the goods of the owner, it was thrown to another part of the market house, and' in so throwing it, it struck the plaintiff in the face, and, bursting, put out one of his eyes. It was decided, by the opinions ‘of three Judges against one, that Shepard was answerable in an action of trespass, and assault and battery. De Grey, Ch. J. held, that throwing the squib was an unlawful act, and that whatever mischief followed, the person throwing it was the author of the mischief. All that was done subsequent to the original.throwing, was a continuation of the first force and first act. Any innocent person removing the danger from himself was justifiable; the blame lights upon the first thrower ; the new direction and new force, flow out of the first force. He laid it down as a principle, *383that every one who does an unlawful act, is considered as the doer of all that follows. A person breaking a horse in Lincolns-Inn-Fields, hurt a man. andit was held, that trespass would lie. In Leame v. Bray, (3 East Rep. 595.) Lord Ellenborough said, if I put in motion a dangerous thing, as if I let loose a dangerous animal, and leave to hazard what may happen, and mischief ensue, I am answerable in trespass; and if one (he says) put an animal ■ or carriage in motion, which causes an immediate injury to another, he is the actor, the causa causans.
I will not say that ascending in a balloon is an unlawful act, for it is not so; but, it is certain, that the Mronaut " has no control over its motion horizontally ; he is at the sport of the winds, and is to descend when and how he can; his reaching the earth is a matter of hazard. He did descend on the premises of the plaintiff below, at a short distance from the place where he ascended. Now, if his descent, under such circumstances, would, ordinarily and naturally, draw a crowd of people about him, either from curiosity, or for the purpose of rescuing him from a perilous situation; all this he ought to have foreseen, and' must be responsible for. Whether the crowd heard him call for help, or not, is immaterial; he had put himself in a situation to invite help, and they rushed forward, impelled, perTiaps, by the double motive of rendering aid, and gratifying a curiosity which he had excited. Can it be doubted, that if the plaintiff in error had beckoned to the crowd to come to his assistance, that he would be liable for their trespass in entering the enclosure? I think not. In that case, they would have been co-tresspassers, and we must consider the situation in which he placed himself, voluntarily and designedly, as equivalent to a direct request to the crowd to follow him. In the present case, he did call for help, and may have been heard by the crowd ; he is, therefore, undoubtedly, liable for all the injury sustained.
Judgment affirmed.